

DREW INDUSTRIES INCORPORATED


2002 EQUITY AWARD AND INCENTIVE PLAN, AS AMENDED
 





 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1



DREW INDUSTRIES INCORPORATED




2002 EQUITY AWARD AND INCENTIVE PLAN, AS AMENDED

 

     
PAGE
       
1.
Purpose
 
1
       
2.
Definitions
 
1
     
 
3.
Administration
 
2
     
 
4.
Stock Subject to Plan
 
3
     
 
5.
Eligibility; Per-Person Award Limitations
 
4
     
 
6.
Specific Terms of Awards
 
5
     
 
7.
Performance Awards, Including Annual Incentive Awards
 
7
     
 
8.
Certain Provisions Applicable to Awards
 
9
     
 
9.
Change in Control
 
9
     
 
10.
General Provisions
 
11


 

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1



DREW INDUSTRIES INCORPORATED


2002 EQUITY AWARD AND INCENTIVE PLAN, AS AMENDED


1.
PURPOSE. The purpose of this 2002 Equity Award and Incentive Plan, as Amended
(the "Plan") is to aid Drew Industries Incorporated, a Delaware corporation (the
"Corporation"), in attracting, retaining, motivating and rewarding employees,
non-employee directors, and other persons who provide substantial services to
the Corporation or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Corporation goals, and promote the creation of
long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders. The Plan authorizes stock-based and
cash-based incentives for Participants.




2.  
DEFINITIONS. In addition to the terms defined in Section 1 above and elsewhere
in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:




(a)  
"Annual Incentive Award" means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.




(b)  
"Award" means any Option, SAR, Restricted Stock, Deferred Stock, and Stock
granted as a bonus or in lieu of another award, Performance Award or Annual
Incentive Award, together with any related right or interest, granted to a
Participant under the Plan.




(c)  
"Beneficiary" means the legal representatives of the Participant's estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant's Award upon a Participant's death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the "Beneficiary" instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant's Award upon such Participant's death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant's
spouse shall be subject to the written consent of such spouse.




(d)  
"Board" means the Corporation’s Board of Directors.




(e)  
"Change in Control" and related terms have the meanings specified in Section 9.




(f)  
"Code" means the Internal Revenue Code of 1986, as amended. References to any
provision of the Code or regulation (including a proposed regulation) thereunder
shall include any successor provisions and regulations.




(g)  
"Committee" means a committee of two or more directors designated by the Board
to administer the Plan; provided, however, that, directors appointed or serving
as members of a Board committee designated as the Committee shall not be
employees of the Corporation or any subsidiary or affiliate. In appointing
members of the Committee, the Board will consider whether a member is or will be
a Qualified Member, but such members are not required to be Qualified Members at
the time of appointment or during their term of service on the Committee. The
full Board may perform any function of the Committee hereunder, in which case
the term "Committee" shall refer to the Board.




(h)  
"Covered Employee" means an Eligible Person who is a Covered Employee as
specified in Section 10(j).




(i)  
"Deferred Stock" means a right, granted to a Participant under Section 6(f), to
receive Stock or other Awards or a combination thereof at the end of a specified
deferral period.




(j)  
"Effective Date" means the effective date specified in Section 10(q).

 

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1




(k)  
"Eligible Person" has the meaning specified in Section 5.




(l)  
"Exchange Act" means the Securities Exchange Act of 1934, as amended. References
to any provision of the Exchange Act or rule (including a proposed rule)
thereunder shall include any successor provisions and rules.




(m)  
"Fair Market Value" of the Stock shall be determined in good faith by the
Committee in accordance with applicable provisions of the Code and Treasury
Department rulings and regulations thereunder.




(n)  
"Incentive Stock Option" or "ISO" means any Option designated as an incentive
stock option within the meaning of Code Section 422 or any successor provision
thereto and qualifying thereunder.




(o)  
"Option" means a right, granted to a Participant under Section 6(b), to purchase
Stock or other Awards at a specified price during specified time periods.




(p)  
"Participant" means a person who has been granted an Award under the Plan which
remains outstanding, including a person who is no longer an Eligible Person.




(q)  
"Performance Award" means a right, granted to a Participant under Sections 6(g)
and 7, to receive Awards or payments based upon performance criteria specified
by the Committee.




(r)  
"Preexisting Plan" means the Drew Industries Incorporated Stock Option Plan
Amended and Restated June 1, 1999.




(s)  
"Qualified Member" means a member of the Committee who is a "Non-Employee
Director" within the meaning of Rule 16b-3(b) (3) and an "outside director"
within the meaning of Regulation 1.162-27 under Code Section 162(m).




(t)  
"Restricted Stock" means Stock granted to a Participant under Section 6(e) that
is subject to certain restrictions and to a risk of forfeiture.




(u)  
"Rule 16b-3" means Rule 16b-3, as from time to time in effect and applicable to
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.




(v)  
"Stock" means the Corporation's Common Stock, par value $.01 per share, and any
other equity securities of the Corporation that may be substituted or
re-substituted for Stock pursuant to Section 10(c).




(w)  
"Stock Appreciation Rights" or "SAR" means a right granted to a Participant
under Section 6(c).



3.  ADMINISTRATION.



(a)  
AUTHORITY OF THE COMMITTEE. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the

 

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1



Plan shall be final, conclusive, and binding upon all persons interested in the
Plan, including Participants, Beneficiaries, transferees under Section 10(b) and
other persons claiming rights from or through a Participant, and stockholders.
The foregoing notwith-standing, the Board shall perform the functions of the
Committee for purposes of granting Awards under the Plan to non-employee
directors (authority with respect to other aspects of non-employee director
awards is not exclusive to the Board, however).



(b)  
MANNER OF EXERCISE OF COMMITTEE AUTHORITY. At any time that a member of the
Committee is not a Qualified Member, (i) any action of the Committee relating to
an Award intended by the Committee to qualify as "performance-based
compensation" within the meaning of Code Section 162(m) and regulations
thereunder may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members, and (ii) any action
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Corporation may be
taken either by such a subcommittee or by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action, provided that, upon such abstention or recusal, the Committee
remains composed of two or more Qualified Members. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of the Corporation or any subsidiary or affiliate, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine, to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Corporation and will not cause
Awards intended to qualify as "performance-based compensation" under Code
Section 162(m) to fail to so qualify.




3.  
LIMITATION OF LIABILITY. The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Corporation or a subsidiary
or affiliate, the Corporation's independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee,
any person acting pursuant to authority delegated by the Committee, and any
officer or employee of the Corporation or a subsidiary or affiliate acting at
the direction or on behalf of the Committee or a delegee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Corporation with respect to any such action or determination.



4.  STOCK SUBJECT TO PLAN.



(a)  
OVERALL NUMBER OF SHARES AVAILABLE FOR DELIVERY. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be (i)
850,000, plus (ii) the number of shares that remain available for issuance under
the Preexisting Plan after all awards thereunder have been settled, plus (iii)
the number of shares subject to awards under the Preexisting Plan that become
available in accordance with Section 4(b) after the Effective Date; provided,
however, (A) that the total number of shares with respect to which ISOs may be
granted shall not exceed the number specified under clause (i) above, and (B) no
more than 500,000 shares may be awarded under this Plan for awards other than
Options and/or SARs. Any shares of Stock delivered under the Plan shall consist
of authorized and unissued shares or treasury shares.

 

 
5

--------------------------------------------------------------------------------

 
Exhibit 10.1




(b)  
SHARE COUNTING RULES. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award. Shares subject to an Award or an award under the
Preexisting Plan that is canceled, expired, forfeited, settled in cash or
otherwise terminated without a delivery of shares to the Participant will again
be available for Awards, and shares withheld in payment of the exercise price or
taxes relating to an Award or Preexisting Plan award and shares equal to the
number surrendered in payment of any exercise price or taxes relating to an
Award or Preexisting Plan award shall be deemed to constitute shares not
delivered to the Participant and shall be deemed to again be available for
Awards under the Plan. In addition, in the case of any Award granted in
substitution for an award of a company or business acquired by the Corporation
or a subsidiary or affiliate, shares issued or issuable in connection with such
substitute Award shall not be counted against the number of shares reserved
under the Plan, but shall be available under the Plan by virtue of the
Corporation's assumption of the plan or arrangement of the acquired company or
business. This Section 4(b) shall apply to the number of shares reserved and
available for ISOs only to the extent consistent with applicable regulations
relating to ISOs under the Code.




(c)  
REPRICINGS. Unless otherwise approved or ratified by holders of a majority of
the Corporation's outstanding shares of Stock, no shares authorized under this
Plan shall be used for any award that could be characterized as a "repricing" of
outstanding options.




5.  
ELIGIBILITY; PER-PERSON AWARD LIMITATIONS. Awards may be granted under the Plan
only to Eligible Persons. For purposes of the Plan, an "Eligible Person" means
an employee of the Corporation or any subsidiary or affiliate, including any
executive officer, a non-employee director of the Corporation, a consultant or
other person who provides substantial services to the Corporation or a
subsidiary or affiliate, and any person who has been offered employment by the
Corporation or a subsidiary or affiliate, provided that such prospective
employee may not receive any payment or exercise any right relating to an Award
until such person has commenced employment with the Corporation or a subsidiary
or affiliate. An employee on leave of absence may be considered as still in the
employ of the Corporation or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan. In each calendar year during any part
of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as "performance-based compensation" under Code Section
162(m) under each of Section 6(b), 6(c), 6(d), 6(e), 6(f), or 6(g) relating to
up to his or her Annual Limit (such Annual Limit to apply separately to the type
of Award authorized under each specified subsection). A Participant's Annual
Limit, in any calendar year during any part of which the Participant is then
eligible under the Plan, shall equal 50,000 shares plus the amount of the
Participant's unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 10(c).
In the case of an Award which is not valued in a way in which the limitation set
forth in the preceding sentence would operate as an effective limitation
satisfying Treasury Regulation 1.162-27(e)(4) (including a Performance Award
under Section 7 not related to an Award specified in Section 6), an Eligible
Person may not be granted Awards authorizing the earning during any calendar
year of an amount that exceeds the Participant's Annual Limit, which for this
purpose shall equal $1,200,000 plus the amount of the Participant's unused cash
Annual Limit as of the close of the previous year (this limitation is separate
and not affected by the number of Awards granted during such calendar year
subject to the limitation in the preceding sentence). For this purpose, (i)
"earning" means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) a Participant’s Annual Limit is used to the
extent an amount or number of shares may be potentially earned or paid under an
Award, regardless of whether such amount or shares are in fact earned or paid.

 

 
6

--------------------------------------------------------------------------------

 
Exhibit 10.1



6. SPECIFIC TERMS OF AWARDS.



(a)  
GENERAL. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.



(b) OPTIONS. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:



(i)  
EXERCISE PRICE. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option.




(ii)  
OPTION TERM; TIME AND METHOD OF EXERCISE. The Committee shall determine the term
of each Option, (provided that no term of any ISO or SAR in tandem therewith
will exceed ten years from the grant date), the circumstances under which on
Option may be exercised, the methods by which such exercise price may be paid,
the form of such payment (subject to Section 10(k)), (including through
"cashless exercise" arrangements, to the extent permitted by applicable law),
and the methods by or forms in which Stock will be delivered in satisfaction of
Options to Participants.




(iii)  
ISOS. The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422.




(c)  
Stock Appreciation Rights. The Committee is authorized to grant SARs to Eligible
Persons on the following terms and conditions:




(i)  
RIGHT TO PAYMENT. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise (or, in the case of a "Limited
SAR," the Fair Market Value determined by reference to the Change in Control
Price) over (B) the grant price of the SAR as determined by the Committee.




(ii)  
OTHER TERMS. The Committee shall determine at the date of grant or thereafter
the time or times at which and the circumstances under which an SAR may be
exercised, the method of exercise and settlement, form of consideration payable
in settlement, forms in which Stock will be delivered to Participants, and
whether or not an SAR shall be free-standing or in tandem or combination with
another Award. Limited SARs that may only be exercised in connection with a
Change in Control or other event as specified by the Committee may be granted on
such terms, not inconsistent with this Section 6(c), as the Committee may
determine.




 
(d)
BONUS STOCK AND AWARDS IN LIEU OF OBLIGATIONS. The Committee is authorized to
grant Stock as a bonus, or to grant Stock or other Awards in lieu of obligations
of the Corporation or a subsidiary or affiliate to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.




 
(e)
RESTRICTED STOCK. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

 

 
7

--------------------------------------------------------------------------------

 
Exhibit 10.1



(i) GRANT AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and any other restrictions
the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter [See First Amendment Attached].
Except to the extent restricted under the terms of the Plan and any Award
document relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).


(ii) FORFEITURE. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Corporation; provided that the Committee may provide, by
rule or regulation or in any Award document, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
will lapse in whole or in part, including in the event of terminations resulting
from specified causes.


(iii) CERTIFICATES FOR STOCK. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Corporation retain physical possession of the
certificates, and that the Participant deliver a stock power to the Corporation,
endorsed in blank, relating to the Restricted Stock.


(iv) DIVIDENDS AND SPLITS. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.



 
(f)
DEFERRED STOCK. The Committee is authorized to grant Deferred Stock to Eligible
Persons, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:



(i) AWARD AND RESTRICTIONS. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other
 

 
8

--------------------------------------------------------------------------------

 
Exhibit 10.1



circumstances as the Committee may determine at the date of grant or thereafter.
Deferred Stock may be satisfied by delivery of Stock, other Awards, or a
combination thereof (subject to Section 10(k)), as determined by the Committee
at the date of grant or thereafter.


(ii) FORFEITURE. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.



 
(g)
PERFORMANCE AWARDS. Performance Awards, denominated in cash or in Stock or other
Awards, may be granted by the Committee in accordance with Section 7.



7. PERFORMANCE AWARDS, INCLUDING ANNUAL INCENTIVE AWARDS.



 
(a)
PERFORMANCE AWARDS GENERALLY. The Committee is authorized to grant Performance
Awards on the terms and conditions specified in this Section 7. Performance
Awards may be denominated as a cash amount, number of shares of Stock, or
specified number of other Awards (or a combination) that may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) in the case of a Performance Award intended to
qualify as "performance-based compensation" under Code Section 162(m).




 
(b)
PERFORMANCE AWARDS GRANTED TO COVERED EMPLOYEES. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).



(i) PERFORMANCE GOAL GENERALLY. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
"substantially uncertain." The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of one or
more performance goals. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.


(ii) BUSINESS CRITERIA. One or more of the following business criteria for the
Corporation, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Corporation shall be used by the
Committee in
 

 
9

--------------------------------------------------------------------------------

 
Exhibit 10.1



establishing performance goals for such Performance Awards: (1) growth in
revenues or assets; (2) earnings from operations, earnings before or after
taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items; (3) net income or net income per common share
(basic or diluted); (4) return on assets, return on investment, return on
capital, or return on equity; (5) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (6) interest expense after
taxes; (7) economic profit; (8) operating profit, operating margin or gross
margin; (9) stock price or total stockholder return; and (10) strategic business
criteria, consisting of one or more objectives such as market penetration,
geographic business expansion goals, cost targets, customer or employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures. The targeted level of performance with respect to
such business criteria may be established at such levels and in such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.


(iii) PERFORMANCE PERIOD; TIMING FOR ESTABLISHING PERFORMANCE GOALS. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.


(iv) SETTLEMENT OF PERFORMANCE AWARDS; OTHER TERMS. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as "performance-based compensation" for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.



 
(c)
ANNUAL INCENTIVE AWARDS GRANTED TO DESIGNATED COVERED EMPLOYEES. The Committee
may grant an Annual Incentive Award to an Eligible Person who is designated by
the Committee as likely to be a Covered Employee. Such Annual Incentive Award
will be intended to qualify as "performance-based compensation" for purposes of
Code Section 162(m), and therefore its grant, exercise and/or settlement shall
be contingent upon achievement of pre-established performance goals and other
terms set forth in this Section 7(c).



(i) GRANT OF ANNUAL INCENTIVE AWARDS. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee.
 

 
10

--------------------------------------------------------------------------------

 
Exhibit 10.1



In all cases, the maximum Annual Incentive Award of any Participant shall be
subject to the limitation set forth in Section 5.


(ii) PAYOUT OF ANNUAL INCENTIVE AWARDS. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount. The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Annual Incentive
Award.



 
(d)
WRITTEN DETERMINATIONS. Determinations by the Committee as to the establishment
of performance goals, the amount potentially payable in respect of Performance
Awards and Annual Incentive Awards, the level of actual achievement of the
specified performance goals relating to Performance Awards and Annual Incentive
Awards, and the amount of any final Performance Award and Annual Incentive Award
shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.



8. CERTAIN PROVISIONS APPLICABLE TO AWARDS.


(a) FORM AND TIMING OF PAYMENT UNDER AWARDS; DEFERRALS. Subject to the terms of
the Plan and any applicable Award document, payments to be made by the
Corporation or a subsidiary or affiliate upon the exercise of an Option or other
Award or settlement of an Award may be made in such forms as the Committee shall
determine, and may be made in a single payment, in installments, or on a
deferred basis. The settlement of any Award may be accelerated, and cash paid in
lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (subject to Section
10(k)). Installment or deferred payments may be required by the Committee
(subject to Section 10(e)) or permitted at the election of the Participant on
terms and conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments.



 
(b)
EXEMPTIONS FROM SECTION 16(B) LIABILITY. With respect to a Participant who is
then subject to the reporting requirements of Section 16(a) of the Exchange Act
in respect of the Corporation, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent that compliance with any Plan provision applicable
solely to such Participants is not required in order to bring a transaction by
such Participants into compliance with Rule 16b-3, it shall be deemed null and
void as to such transaction, to the extent permitted by law and deemed advisable
by the Committee. To the extent any provision of the Plan or action by the
Committee involving such Participants is deemed not to comply with an applicable
condition of Rule 16b-3, it shall be deemed null and void as to such
Participants, to the extent permitted by law and deemed advisable by the
Committee.



9. CHANGE IN CONTROL.


(a) EFFECT OF "CHANGE IN CONTROL" ON NON-PERFORMANCE BASED AWARDS. In the event
of a "Change in Control," the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document:
 

 
11

--------------------------------------------------------------------------------

 
Exhibit 10.1





(i) All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Change in Control without regard to deferral
and vesting conditions, except to the extent of any waiver by the Participant or
other express election to defer beyond a Change in Control and subject to
applicable restrictions set forth in Section 10(a);


(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant other than a termination for "cause" (as defined in
any employment or severance agreement between the Corporation or a subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 10(a); and


(iii)  The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.



 
(b)
EFFECT OF "CHANGE IN CONTROL" ON PERFORMANCE-BASED AWARDS. In the event of a
"Change in Control," with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions will
be deemed to be met if and to the extent so provided by the Committee in the
Award document governing such Award or other agreement with the Participant.




 
(c)
DEFINITION OF "CHANGE IN CONTROL." A "Change in Control" shall be deemed to have
occurred if, after the Effective Date, there shall have occurred any of the
following: (i) during any period of two consecutive years, at least a majority
of the Corporation's Board of Directors shall cease to consist of "Continuing
Directors" (meaning directors of the Corporation who either were directors at
the beginning of such two-year period or who subsequently became directors and
whose election, or nomination for election by the Corporation's stockholders,
was approved by a majority of the then Continuing Directors); or (ii) after the
effective date of this Plan, any "person" or "group" (as determined for purposes
of Section 13(d)(3) of the Securities Exchange Act of 1934), except any
majority-owned subsidiary of the Corporation or any employee benefit plan of the
Corporation or any trust thereunder, shall have acquired "beneficial ownership"
(as determined for purposes of Securities and Exchange Commission ("SEC")
Regulation 13d(3)) of shares of Stock of the Corporation having 30% or more of
the voting power of all outstanding shares of capital stock of the Corporation,
unless such acquisition is approved by a majority of the directors of the
Corporation in office immediately preceding such acquisition; or (iii) a merger
or consolidation occurs to which the Corporation is a party, whether or not the
Corporation is the surviving corporation, in which outstanding shares of Stock
of the Corporation are converted into shares of another corporation (other than
a conversion into shares of voting Stock of the successor corporation or a
holding corporation thereof representing at least 51% of

 

 
12

--------------------------------------------------------------------------------

 
Exhibit 10.1



the voting power of all capital stock thereof outstanding immediately after the
merger or consolidation) or other securities (of either the Corporation or
another corporation) or cash or other property; or (iv) the sale of all, or
substantially all, of the Corporation's assets occurs; or (v) the stockholders
of the Corporation approve a plan of complete liquidation of the Corporation.



 
(d)
DEFINITION OF "CHANGE IN CONTROL PRICE." The "Change in Control Price" means an
amount in cash equal to the higher of (i) the amount of cash and Fair Market
Value of property that is the highest price per share paid (including
extraordinary dividends) in any transaction triggering the Change in Control or
any liquidation of shares following a sale of substantially all the assets of
the Corporation, or (ii) the highest Fair Market Value per share at any time
during the 60-day period preceding and 60-day period following the Change in
Control.



10. GENERAL PROVISIONS.


(a) COMPLIANCE WITH LEGAL AND OTHER REQUIREMENTS. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation are listed or quoted, or
compliance with any other obligation of the Corporation, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.



 
(b)
LIMITS ON TRANSFERABILITY; BENEFICIARIES. No Award or other right or interest of
a Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Corporation or a subsidiary or affiliate thereof),
or assigned or transferred by such Participant otherwise than by will or the
laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the SEC). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

 

 
13

--------------------------------------------------------------------------------

 
Exhibit 10.1




 
(c)
ADJUSTMENTS. In the event that any large, special and non-recurring dividend or
other distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock, then the Committee shall (A) in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, (ii) the number and kind
of shares of Stock by which annual per-person Award limitations are measured
under Section 5, and (iii) the exercise price, grant price or purchase price
relating to any Award, or the Committee may make provision for a payment of cash
or property to the holder of an outstanding Option (subject to Section 10(k),
and (B) adjust the number and kind of shares of Stock (including without
limitation whether such stock is restricted) subject to or deliverable in
respect of outstanding Awards. In addition, the Committee is authorized to make
adjustments in the terms, conditions and criteria included in any Awards in
recognition of unusual or nonrecurring events affecting the Corporation or for
any other reason deemed relevant by the Committee acting in good faith; provided
that no such adjustment shall be authorized or made if and to the extent that
the existence of such authority (i) would cause Options, SARs, or Performance
Awards granted under Section 7 to Participants designated by the Committee as
Covered Employees and intended to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder to otherwise fail to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations there under, or (ii) would cause the Committee to be deemed to have
authority to change targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under the Code Section 162(m) and regulations thereunder.




 
(d)
TAX PROVISIONS.



(i) WITHHOLDING. The Corporation and any subsidiary or affiliate is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
any employee Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Corporation and employee Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of an employee
Participant's withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee. Other provisions of the Plan
notwithstanding, only the minimum amount of Stock or cash deliverable in
connection with an Award necessary to satisfy statutory withholding requirements
will be withheld.


(ii) REQUIREMENT OF NOTIFICATION OF CODE SECTION 83(B) ELECTION. If any
Participant shall make an election under Section 83(b) of the Code (to include
in gross income in the year of transfer the amounts specified in Code Section
83(b)) or under a similar provision of the laws of a jurisdiction outside the
United States, such Participant shall notify the Corporation of such election
within ten days of filing notice of the election with the Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.
 

 
14

--------------------------------------------------------------------------------

 
Exhibit 10.1



(iii) REQUIREMENT OF NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER CODE
SECTION 421(B). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Corporation of
such disposition within ten days thereof.


(e) CHANGES TO THE PLAN. [See First Amendment Attached]. The Board may amend,
suspend or terminate the Plan or the Committee's authority to grant Awards under
the Plan without the consent of stockholders or Participants; provided, however,
that any amendment to the Plan shall be submitted to the Corporation's
stockholders for approval not later than the earliest annual meeting for which
the record date is after the date of such Board action if such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Stock may then be
listed or quoted.


(f) RIGHT OF SETOFF. The Corporation or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Corporation or a subsidiary or affiliate may owe to the Participant from
time to time, including amounts payable in connection with any Award, owed as
wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Corporation, although the
Participant shall remain liable for any part of the Participant's payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 10(f).



 
(g)
UNFUNDED STATUS OF AWARDS; CREATION OF TRUSTS. The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Corporation; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Corporation's obligations under
the Plan. Such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.



(h) NONEXCLUSIVITY OF THE PLAN. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.



 
(i)
PAYMENTS IN THE EVENT OF FORFEITURES; FRACTIONAL SHARES. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.



(j) COMPLIANCE WITH CODE SECTION 162(M). It is the intent of the Corporation
that Options and SARs granted to Covered Employees and other Awards designated
as Awards to Covered Employees subject to Section 7 shall constitute qualified
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award.
 

 
15

--------------------------------------------------------------------------------

 
Exhibit 10.1



Accordingly, the terms of Sections 7(b), (c), and (d), including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder. The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given Participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Committee as likely to be a Covered
Employee with respect to a specified fiscal year. If any provision of the Plan
or any Award document relating to a Performance Award that is designated as
intended to comply with Code Section 162(m) does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the applicable performance objectives.



 
(k)
CERTAIN LIMITATIONS RELATING TO ACCOUNTING TREATMENT OF AWARDS. Other provisions
of the Plan notwithstanding, the Committee's authority under the Plan is limited
to the extent necessary to ensure that any Option or other Award of a type that
the Committee has intended to be subject to fixed accounting with a measurement
date at the date of grant or the date performance conditions are satisfied under
APB 25 shall not become subject to "variable" accounting solely due to the
existence of such authority, unless the Committee specifically determines that
the Award shall remain outstanding despite such "variable" accounting.



(l) GOVERNING LAW. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.



 
(m)
AWARDS TO PARTICIPANTS OUTSIDE THE UNITED STATES. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant's residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) of the Exchange Act for the Participant whose Award is modified.



(n) LIMITATION ON RIGHTS CONFERRED UNDER PLAN. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary or affiliate, (ii)
interfering in any way with the right of the Corporation or a subsidiary or
affiliate to terminate any Eligible Person's or Participant's employment or
service at any time, (iii) giving an Eligible Person or Participant any claim to
be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Corporation unless and until the Participant is
duly issued or transferred shares of Stock in accordance with the terms of an
Award or an Option is duly exercised. Except as expressly provided in the Plan
and an Award document, neither the Plan nor any Award document shall confer on
any person other than the Corporation and the Participant any rights or remedies
thereunder.
 

 
16

--------------------------------------------------------------------------------

 
Exhibit 10.1



(o) SEVERABILITY; ENTIRE AGREEMENT. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supercede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.



 
(p)
AWARDS UNDER PREEXISTING PLAN. Upon approval of the Plan by stockholders of the
Corporation as required under Section 10(q) hereof, no further awards shall be
granted under the Preexisting Plan.




 
(q)
PLAN EFFECTIVE DATE AND TERMINATION. The Plan shall become effective if, and at
such time as, the stockholders of the Corporation have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Corporation present, or represented, and entitled to vote on the subject matter
at a duly held meeting of stockholders. Unless earlier terminated by action of
the Board, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Corporation has no further rights
or obligations under the Plan with respect to outstanding Awards under the Plan.

 

 
17

--------------------------------------------------------------------------------

 
Exhibit 10.1

FIRST AMENDMENT
to


DREW INDUSTRIES INCORPORATED


2002 EQUITY AWARD AND INCENTIVE PLAN (the “Plan”)




In accordance with Section 10(a) of the Plan, this First Amendment was duly
adopted by the Board on September 5, 2002 to implement the following changes to
the Plan:


The period at the end of the first sentence of Section 6(i) of the Plan is
deleted and the following is added:
“; provided, however, that, subject to Section 9, Restricted Stock shall not be
transferable prior to the first anniversary of the grant thereof.”


Section 10(e) is deleted in its entirety, and the following is added in lieu
thereof:
“The Board may suspend, terminate or amend the Plan, or the Committee’s
authority to grant Awards under the Plan, without the consent of stockholders or
Participants; provided, however, that no such action, except with the consent of
stockholders, may (a) increase the maximum number of shares of Stock covered by
the Plan or change the class of employees who are Eligible Persons; (b) reduce
the exercise price for any stock options below the fair market value of the
Common Stock on the date of the grant of such option; (c) extend beyond 10 years
from the date of the grant the period within which any Award may be exercised;
(d) extend the period during which Awards may be granted; or (e) increase the
Annual Limit; provided, further, however, that any amendment to the Plan shall
be submitted to the Corporation’s stockholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted.”


Unless otherwise defined in this First Amendment, all capitalized terms used
herein shall have the meanings ascribed to them in the Plan.


Except as otherwise expressly provided in this First Amendment, all terms and
provisions of the Plan shall remain in full force and effect.

